EXHIBIT 21 LIST OF SUBSIDIARIES NAME OF ENTITY (1) STATE OF ORIGIN ASSUMED BUSINESS NAME(S) (if different than entity name) Lithia of Anchorage, Inc. Alaska Lithia Chrysler Jeep Dodge of Anchorage Lithia Value Autos Lithia Imports of Anchorage, Inc. Alaska Lithia Hyundai of Anchorage Lithia Kia of Anchorage Lithia Anchorage Auto Body Lithia of Fairbanks, Inc. Alaska Chevroletof Fairbanks Chevrolet Buick GMC of Fairbanks Lithia NA, Inc. Alaska BMW of Anchorage Mini of Anchorage Lithia of South Central AK, Inc. Alaska Chevrolet of South Anchorage Chevrolet of Wasilla Saab of South Anchorage Lithia of Wasilla, LLC Alaska Lithia CIMR, Inc. California Lithia Chevrolet of Redding Lithia of Eureka, Inc. California Lithia Chrysler Jeep Dodge of Eureka Lithia of Lodi, Inc. California Lodi Toyota Lodi Scion Lithia of Stockton, Inc. California Nissan of Stockton, Kia of Stockton Lithia of Stockton-V, Inc. California Volkswagen of Stockton Lithia of Walnut Creek, Inc. California Diablo Subaru of Walnut Creek Lithia FMF, Inc. California Lithia Ford of Fresno Lithia Ford Lincoln of Fresno Lithia Fresno, Inc. California Lithia Subaru of Fresno Fresno Mitsubishi Lithia JEF, Inc. California Lithia Hyundai of Fresno Lithia MMF, Inc. California Lithia Mazda of Fresno Lithia Suzuki of Fresno Lithia NF, Inc. California Lithia Nissan of Fresno Lithia of Santa Rosa, Inc. California Lithia Chrysler Jeep Dodge of Santa Rosa Lithia Sea P, Inc. California Porsche of Monterey Lithia Seaside, Inc. California BMW of Monterey Lithia TR, Inc. California Lithia Toyota of Redding Lithia Scion of Redding Lithia VF, Inc. California Volvo of Fresno Lithia of Maui-H, LLC Hawaii Island Honda Island Auto Center Lithia Ford of Boise, Inc. Idaho Lithia Ford of Boise Lithia Ford Lincoln of Boise Auto Credit of Idaho Lithia Body & Paint of Boise Lithia of Pocatello, Inc. Idaho Lithia Chrysler Jeep Dodge of Pocatello Lithia Hyundai of Pocatello Lithia Dodge Trucks of Pocatello Lithia Poca-Hon, Inc. Idaho Honda of Pocatello Lithia CCTF, Inc. Idaho Chevroletof Twin Falls Lithia of TF, Inc. Idaho Lithia Chrysler Jeep Dodge of Twin Falls Lithia AcDM, Inc. Iowa Acura of Johnston Lithia Body and Paint of Des Moines Lithia HDM, Inc. Iowa Honda of Ames Lithia MBDM, Inc. Iowa Mercedes Benz of Des Moines European Motorcars Des Moines Lithia NDM, Inc. Iowa Lithia Nissan of Ames Lithia of Des Moines, Inc. Iowa BMW of Des Moines European Motorcars Des Moines Lithia VAuDM, Inc. Iowa Audi Des Moines Lithia Volkswagen of Des Moines Lithia of Billings, Inc. Montana Lithia Chrysler Jeep Dodge of Billings Lithia of Billings II, LLC Montana Lithia Toyota of Billings Lithia Scion of Billings Lithia of Missoula, Inc. Montana Lithia Chrysler Jeep Dodge of Missoula Lithia Auto Center of Missoula Lithia of Missoula II, LLC Montana Lithia Toyota of Missoula Lithia Scion of Missoula Lithia CDH, Inc. Montana Lithia Chrysler Jeep Dodge of Helena Lithia HGF, Inc. Montana Honda of Great Falls Lithia of Great Falls, Inc. Montana Lithia Chrysler Jeep Dodge of Great Falls Lithia of Helena, Inc. Montana Chevrolet of Helena Lithia SALMIR, Inc. Nevada Lithia Volkswagen of Reno Lithia Hyundai of Reno Lithia Chrysler Jeep of Reno Lithia Reno Sub-Hyun, Inc. Nevada Lithia Reno Subaru Lithia Body & Paint LDLC, LLC New Mexico Lithia Dodge of Las Cruces Lithia CJDSF, Inc. New Mexico Lithia Chrysler Jeep Dodge of Santa Fe Lithia ND Acquisition Corp. #1 North Dakota Lithia Ford Lincolnof Grand Forks Lithia ND Acquisition Corp. #3 North Dakota Lithia Chrysler Jeep Dodge of Grand Forks Lithia ND Acquisition Corp. #4 North Dakota Lithia Toyota of Grand Forks Lithia Scion of Grand Forks Lithia Toyota Scion of Grand Forks LAD Advertising, Inc. Oregon LAD Advertising LAD Printing The Print Shop at the Commons The Print Shop Lithia Aircraft, Inc. Oregon Lithia Auto Services, Inc. Oregon Lithia Body & Paint Assured Dealer Services Lithia Financial Corporation Oregon Lithia Leasing Lithia Real Estate, Inc. Oregon Lithia Motors Support Services, Inc. Oregon Lithia MTLM, LLC Oregon Lithia Toyota Lithia Scion Lithia Toyota Scion LGPAC, Inc. Oregon Lithia’s Grants Pass Auto Center Lithia DM, Inc. Oregon Lithia Dodge Lithia Chrysler Jeep Dodge Xpress Lube Lithia HPI, Inc. Oregon Lithia DE, Inc. Oregon Lithia Chrysler Jeep Dodge of Eugene Lithia BNM, Inc. Oregon Hutchins Imported Motors, Inc. Oregon Lithia Toyota of Springfield Lithia Scion of Springfield Lithia Toyota Scion of Springfield Hutchins Eugene Nissan, Inc. Oregon Lithia Nissan of Eugene Lithia Klamath, Inc. Oregon Lithia Chrysler Jeep Dodge of Klamath Falls Lithia Toyota of Klamath Falls Lithia Scion of Klamath Falls Lithia Klamath Falls Auto Center Lithia SOC, Inc. Oregon Lithia Subaru of Oregon City Lithia of Roseburg, Inc. Oregon Lithia ChryslerJeep Dodge of Roseburg Lithia Roseburg Auto Center Lithia Rose-FT, Inc. Oregon Lithia Ford Lincoln of Roseburg Lithia Medford Hon, Inc. Oregon Lithia Honda Lithia of Bend #1, LLC Oregon Bend Honda Lithia of Bend #2, LLC Oregon Chevrolet Cadillac of Bend Lithia of Eugene, LLC Oregon Lithia FIAT of Eugene LMBB, LLC Oregon Mercedes-Benz of Beaverton LMBP, LLC Oregon Mercedes-Benz of Portland LMBW, Inc. Oregon Mercedes-Benz of Wilsonville LMOP, LLC Oregon MINI of Portland LBMP, LLC Oregon BMW Portland LFKF, LLC Oregon Lithia Ford of Klamath Falls LSTAR, LLC Oregon Salem-B, LLC Oregon BMW of Salem Salem-H, LLC Oregon Honda of Salem Salem-V, LLC Oregon Volkswagen of Salem Southern Cascades Finance Corporation Oregon Lithia Bryan Texas, Inc. Texas Lithia Chrysler Jeep Dodge of Bryan College Station Lithia CJDSA, Inc. Texas All American Chrysler Jeep Dodge of San Angelo Lithia CSA, Inc. Texas All American Chevrolet of San Angelo Lithia NSA, Inc. Texas Honda of San Angelo All American Autoplex Lithia CJDO, Inc. Texas All American Chrysler Jeep Dodge of Odessa Lithia DMID, Inc. Texas All American Chrysler Jeep Dodge of Midland Lithia CO, Inc. Texas All American Chevrolet of Odessa Lithia CM, Inc. Texas All American Chevrolet of Midland Lithia HMID, Inc. Texas Hyundai of Odessa Lithia TO, Inc. Texas Lithia Toyota of Odessa Lithia Scion of Odessa Lithia of Abilene, Inc. Texas Honda of Abilene Lithia of Corpus Christi, Inc. Texas Lithia Chrysler Jeep Dodge of Corpus Christi Lithia of Killeen, LLC Texas All American Chevrolet of Killeen Lithia of Midland, Inc. Texas Honda of Midland Lithia TA, Inc. Texas Lithia Toyota of Abilene Lithia Scion of Abilene Lithia of Texas, Inc. Texas Camp Automotive, Inc. Washington Camp BMW Camp Chevrolet Subaru of Spokane Camp Cadillac Lithia Dodge of Tri-Cities, Inc. Washington Lithia Chrysler Jeep Dodge of Tri-Cities Lithia of Bellingham, LLC Washington Chevrolet Cadillac of Bellingham Lithia of Seattle, Inc. Washington BMW Seattle Lithia of Spokane, Inc. Washington Mercedes Benz of Spokane Lithia FBCS, LLC Texas Fiat of Bryan College Station Lithia of Clear Lake, LLC Texas Lithia of Honolulu-V, LLC Hawaii Lithia of Honolulu-BGMCC, LLC Hawaii Lithia Community Development Company, Inc. Oregon (1)Unless specifically noted to the contrary, all entities are wholly owned subsidiaries of Lithia Motors, Inc.
